IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 31, 2009
                                       No. 08-10805
                                                                       Charles R. Fulbruge III
                                                                               Clerk



NATIONAL RESORT MANAGEMENT CORPORATION
and DOUBLE DIAMOND, INC.,

                                                   Movants-Appellants,
versus

RACHEL D. CORTEZ; FELICIA G. HERNANDEZ; CRYSTAL I. MOORE;
TERESA D. MORATH; and MARY NOBLE,

                                                   Claimants-Appellees,




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:06-CV-641




Before SMITH, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*


       The movants seek to overturn an adverse arbitration award. The district
court denied the motion to vacate the award.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-10805

      The number of grounds for challenging an arbitration award has been sub-
stantially reduced in light of Hall Street Assocs., L.L.C. v. Mattel, Inc., 128 S. Ct.
1396 (2008), and Citigroup Global Mkts., Inc. v. Bacon, No. 07-20670, 2009 U.S.
App. LEXIS 4543 (5th Cir. Mar. 5, 2009). Now these movants focus on their con-
tention that the award is flawed because the arbitrator exceeded her authority
and engaged in misconduct.
      We have reviewed the briefs and pertinent portions of the record and have
heard the arguments of counsel. The district court did not err in refusing to va-
cate the award. Essentially, the movants only complain of rulings with which
they disagree. Given the deference accorded to arbitration awards, there is no
flaw in these arbitration proceedings that would justify upsetting the result. In
particular, there is nothing in the actions of the arbitrator that even remotely
approaches the level of what could be termed misconduct, and counsel for the
movants is warned that such attacks on the integrity of an arbiter should not be
leveled without sufficient grounds.
      The judgment is AFFIRMED.




                                          2